COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ex Parte Nii-Otabil Nelson

Appellate case number:      01-17-00152-CR

Trial court case number:    1372073-B

Trial court:                182nd District Court of Harris County

       On March 28, 2017, this Court’s Memo Opinion dismissed for want of jurisdiction
appellant’s appeal of the denial of his second application for a writ of habeas corpus. On
April 18, 2017, this Court granted the motion to extend time to file appellant’s motion for
rehearing filed by the pro se appellant, Nii-Otabil Nelson, until May 18, 2017. On May
19, 2017, the Clerk of this Court received, but did not file, “Appellant’s Opening Brief”
on the merits submitted by appellant’s counsel, Alphonsus O. Ezeoke, who has not filed a
notice of appearance.

        However, because this is a Rule 31 appeal from the denial of a habeas application,
this Court must first request briefing on the merits before an appellant may file such a
brief, and no such request was made here. See TEX. R. APP. P. 31.1 (stating that “[w]hen
the appellate court receives the record, the court will—if it desires briefs—set the time
for filing briefs, and will set the appeal for submission.”). Also, appellant’s brief was
filed one day past the deadline without a second extension request. See id. 49.1, 49.8.

      Accordingly, unless appellant files a motion for rehearing, only addressing this
Court’s Memo Opinion, along with a second motion for an extension of time to file his
motion for rehearing reasonably explaining his failure to timely file the rehearing motion,
within 10 days of the date of this Order, appellant’s “Opening Brief” will be stricken.
See TEX. R. APP. P. 38.9(a); cf. id. 42.3(c).

      It is so ORDERED.
Judge’s signature: _/s/ Laura Carter Higley_
                    Acting individually
Date: May 25, 2017